 Case 4:20-cv-00518-P Document 20-1 Filed 09/21/20                Page 1 of 1 PageID 192



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION



Joseph Christie, individually and on         §
behalf of all others similarly situated,     §
Plaintiff                                    §
                                             §
v.                                           §    Case Number 5:20-cv-00518-P
                                             §
Contract Callers Inc., and                   §
John Does 1-25,                              §
Defendant



                             ORDER FOR ADMISSION PRO HAC VICE


            The court has considered the Application for Admission Pro Hac Vice of Stephen
      A. Watkins.

      It is ORDERED that:

      □       the application is granted. The Clerk of Court shall deposit the application fee to
              the account of the Non-Appropriated Fund of this Court. It is further ORDERED
              that, if the Applicant has not already done so, the Applicant must register as an
              ECF User within 14 days. See LR 5.1(f) and LCrR 49.2(g).

      □       the application is denied. The Clerk of Court shall return the admission fee to the
              Applicant.




_______________________________                  _______________________________
DATE                                             PRESIDING JUDGE
